Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-17, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  (see below).
Regarding claims 1, 8, and 15-16, Underhill teaches a method, comprising:
detecting a first voltage [fig. 4b shows voltage e1 from element #1] produced by a first piezoelectric material [fig. 4b shows element #1; 0058 plurality of piezo-ceramic elements] in a hydrophone when the hydrophone is exposed to an acceleration [fig. 3a acceleration cancelling hydrometer #302 stacked on accelerometer A, B, C #304 #306 #308];
detecting a second voltage [fig. 4b shows voltage e2 from element #2] produced by a second piezoelectric material [fig. 4b shows element #2] in the hydrophone when the hydrophone is exposed to the acceleration [0007 at least one acceleration canceling hydrophone may be utilized along with a plurality of accelerometers and/or geophones];
comparing the first voltage and the second voltage [fig. 4b shows e1=P+A along with e2=P-A]; and
Underhill does not explicitly teach … and yet Stuijk teaches based on the comparing, determining a resistance for a variable resistor coupled to one of the first and second piezoelectric materials [pg. 10 shows sensor Vr with variable resistor R3 and fixed value resistor R4], wherein the first piezoelectric material is coupled across the variable resistor and an in-series resistor 
detecting a third voltage produced by a first differential amplifier coupled to the variable resistor and the in-series resistor [pg. 10 shows circuit with divider/bridge output as input to differential amplifier].

    PNG
    media_image1.png
    444
    689
    media_image1.png
    Greyscale

Sykes discusses adjusting the variable resistor [so that the] first piezoelectric material is adjusted to match a second subsequent voltage produced by the second piezoelectric material [col. 3:55-65 discusses balancing channels #1 and #2 from piezoelectric elements ep1 and ep2]; however, the fixed resistor and variable resistor shown in fig. 8 of Sykes cannot be said to be in series. In contrast, the method steps require that during adjusting the first piezoelectric material to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645     

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645